Judgment, Supreme Court, New York County (Alexander W Hunter, Jr., J.), entered June 18, 2012, denying the petition to annul the determination of respondent, dated December 29, 2011, which affirmed the decision of the Administrative Law Judge finding petitioner guilty of violating 35 RCNY 54-20 (a) (1) (refusal to take passenger to destination) and 35 RCNY 54-15 (1) (failure to be courteous to passenger) and assessed fines in the amount of $550 and two points against petitioner, and granting respondent’s cross motion to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner did not petition respondent’s Chairperson within 30 days after his administrative appeal was denied (see 35 RCNY *47168-16 [a] [1]). Accordingly, petitioner failed to exhaust his available administrative remedies, requiring the denial of the petition (see Matter of Uddin v New York City Taxi & Limousine Commn., 106 AD3d 557 [1st Dept 2013]). Concur — Gonzalez, EJ., Friedman, Sweeny, Moskowitz and Clark, JJ.